SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

764
CA 11-01856
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


WILLIAM M. MURRAY, CLAIMANT-APPELLANT,

                      V                                           ORDER

STATE OF NEW YORK AND NEW YORK STATE
THRUWAY AUTHORITY, DEFENDANTS-RESPONDENTS.


COLLINS & COLLINS, LLC, BUFFALO (MICHAEL P. QUINN, JR., OF COUNSEL),
FOR CLAIMANT-APPELLANT.

MACDONALD & HAFNER, ESQS., BUFFALO (PHYLISS A. HAFNER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Court of Claims (Michael E. Hudson,
J.), entered May 17, 2011 in a personal injury action. The order
denied the motion of claimant for leave to file and serve a late
notice of claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at the Court of Claims.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court